          Case 5:18-cv-00589-D Document 42 Filed 08/01/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )   CIV-18-589-D
                                             )
DARCIE E’LAINE HENDREN, a/k/a,               )
DARCIE HENDREN, et al.,                      )
                                             )
                     Defendants.             )


                    SPECIAL EXECUTION AND ORDER OF SALE

       The Court has granted Plaintiff United States foreclosure judgment on February 1,

2019, against Defendants Darcie E’Laine Hendren, a/k/a Darcie Hendren and Ty Darrell

Hendren in the sum of $212,071.53, as of April 3, 2018, with interest and costs, and granted

judgment of foreclosure on the following real property, located in Payne County, State of

Oklahoma, to wit:

              The Southeast Quarter (SE/4) of the Southwest Quarter (SW/4)
              of Section Four (4), Township Nineteen (19) North, Range
              Two (2) East of the I.M., Payne County, State of Oklahoma,
              according to the U.S. Government Survey thereof, LESS AND
              EXCEPT:

              A Tract of land in the Southeast Quarter (SE/4) of the
              Southwest Quarter (SW/4) of Section Four (4), Township
              Nineteen (19) North, Range Two (2) East of the I.M.,
              beginning at the SE/corner of the SE/4 of the SW/4 of said
              Section 4; thence North a distance of 730.83 feet; thence West
              a distance of 582.35 feet; thence South a distance of 730.83
              feet; thence East a distance of 582.35 feet to the Point of
              Beginning.
          Case 5:18-cv-00589-D Document 42 Filed 08/01/19 Page 2 of 2




               AND
               A tract of land in the Southeast Quarter (SE/4) of the Southwest
               Quarter (SW/4) of Section Four (4), Township Nineteen (19)
               North, Range Two (2) East of the I.M., beginning at a point on
               the East line of said SE/4 of the SW/4 a distance of 730.83 feet
               North of the Southeast Corner of said SE/4 of the SW/4; thence
               North along said East line of the SE/4 of the SW/4 a distance
               of 17.18 feet; thence West 582.35 feet parallel to the South line
               of said SE/4 of the SW/4; thence South parallel to the East line
               of said SE/4 of the SW/4 a distance of 17.18 feet; thence East
               parallel to the South line of said SE/4 of the SW/4 a distance
               of 582.35 feet to the Point of Beginning.

               AND

               The East Half (E/2) of the North Half (N/2) of the Southwest
               Quarter (SW/4) of the Southwest Quarter (SW/4) of Section
               Four (4), Township Nineteen (19) North, Range Two (2) East
               of the Indian Meridian, Payne County, State of Oklahoma,
               according to the U.S. Government Survey thereof.

       THEREFORE, the Court commands the United States Marshal to cause the real

property above to be advertised and sold without appraisement according to law.

       You shall return this Order with your certificate showing the manner in which you

executed it.

       IN WITNESS WHEREOF, I have set my hand and affixed the seal of the

Court at my office in Oklahoma City, Oklahoma, this 1st day of August, 2019.

                                           CARMELITA REEDER SHINN
                                           Clerk of the United States District Court
                                           for the Western District of Oklahoma

                                           By:      /s/ Mike Bailey_______
                                                    Deputy Clerk
